 

U.S. DISTRICT COURT

UNITED SEAPES BI CYurr
EASTERN DISTRICT OF WISCONSIN

19-CR-23 5

 

 

Is HEC 6-P SH
UNITED STATES OF AMERICA, Sf Ep yjcn U. URES

Plaintiff,
Vv. Case No. 19-CR-

MATTHEW J. NEUMANN and
DONALD J. NEUMANN,

Defendants.

[18 U.S.C. §§ 2, 844(i), 844(n), 922(d)(9), and 924(a)(2)]

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about January 2, 2019, in the State and Eastern District of Wisconsin,

MATTHEW J. NEUMANN and
DONALD J. NEUMANN

maliciously damaged and destroyed a vehicle, which was used in an activity affecting interstate
commerce, to wit, a Ford F-250 bearing Vehicle Identification Number 1 FTNW21L21EC43063,
by fire, and aided and abetted the same.

In violation of Title 18, United States Code, Sections 844(i) and 2.

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 1of8 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about January 2, 2019, in the State and Eastern District of Wisconsin,

MATTHEW J. NEUMANN and
DONALD J. NEUMANN

knowingly and intentionally conspired with each other to maliciously damage and destroy a
vehicle, which was used in an activity affecting interstate commerce, by fire, and aided and

abetted the conspiracy.

In violation of Title 18, United States Code, Sections 844(n), 844(i), and 2.

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 2of8 Document 1
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. Between on or about December 1, 2016 and on or about January 11, 2019, in the
State and Eastern District of Wisconsin,
DONALD J. NEUMANN
caused firearms to be transferred to Matthew J. Neumann, knowing and having reasonable cause
to believe that Matthew J. Neumann previously had been convicted of a misdemeanor crime of
domestic violence.
2. The firearms are more fully described as:
i. aBeretta Model 21A .22 caliber pistol, bearing serial number BBS21331U;
ii. aBryco Model 48 .380 caliber pistol, bearing serial number 896315;
iti. a Bryco Model 59 9mm pistol, bearing serial number 989341;
iv. a Bushmaster XM15-E2S rifle, bearing serial number BFI1 633397;
v. aCBC SB 20-gauge shotgun, bearing serial number 1443023;
vi. a Heritage RR22MB6PRL .22 caliber pistol, bearing serial number
HM13704;
vii. a Highpoint Model C9 9mm pistol, bearing serial number P221155;
viii. a Hopkins & Allen shotgun, bearing serial number A1838;
ix. an Interarms .45 caliber pistol, bearing serial number 1588931;
x. an Intratec Model AB-10 9mm pistol, bearing serial number A002387;
xi. an Israeli Military Industries (IMI) Systems Desert Eagle 41 .44 magnum

pistol, bearing serial number 71958-S;

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 3o0f8 Document 1
xii. a Marlin Model 60 .22 caliber rifle, bearing serial number 98410055;
xiii. | a Marlin Model 70HC .22 caliber rifle, bearing serial number 10318516;
xiv. a Marlin Model 30AS 30-30 Winchester rifle, bearing serial number
02042837;
xv. a Marlin Model 882 .22 caliber rifle, bearing serial number 01235326;
xvi. a Marlin Model 60 .22 caliber rifle, bearing serial number 08348482;
xvii. a Marlin Model 336CS 30-30 Winchester rifle, unknown serial number;
xviii. a Marlin Model 55 12-gauge shotgun, bearing serial number 24670318;
xix. aMMC rifle, bearing serial number AD7300438;
xx. a Mossberg Model 715T .22 caliber rifle, bearing serial number
EKC3218228;
xxi. a Mossberg Model 715T .22 caliber rifle, bearing serial number
ELF3417311;
xxii. a Mossberg 5500 MKII 12-gauge shotgun, bearing serial number 036361;
xxiii. a Mossberg 20-gauge shotgun, bearing serial number L890160;
xxiv. a Mossberg Model 485T 20-gauge shotgun, bearing serial number 752276;
xxv. a Mossberg 20-gauge shotgun, bearing serial number P734004;
xxvi. a Mossberg 12-gauge shotgun, bearing serial number NA0316;
xxvii. a New England Firearms Handi Rifle SB2-223 .223 caliber rifle, bearing
serial number NV330942;
XXvili. | a New England Firearms Pardner .410 gauge shotgun, bearing serial number

NT250130;

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 4of8 Document 1
 

XXIX.

XXX.

XXX.

XXXII.

XXXL.

XXXIV.

XXXV.

XXXVI.

XXXVI.

XXXVIIL.

XXXIX.

xl.

xli.

xlii.

xliii.

a Nikko Model 7000 rifle, bearing serial number 003509;

a Norinco SKS 7.62x39 rifle, bearing serial number 19000615;

a Norinco SKS Sporter 7.62x39 rifle, bearing serial number 22075;

a Remington Sportsman 74 Auto 30.06 caliber rifle, bearing serial number
8270415;

a Remington 597 Magnum .22 caliber rifle, bearing serial number
2941990M;

a Remington Model 740 30.06 caliber rifle, bearing serial number 74360;
a Remington Model 700 7mm rifle, bearing serial number 6312347;

a Remington Model 760 30.06 caliber rifle, bearing serial number 348079;
a Remington Model 7400 30.06 caliber rifle, bearing serial number
B8233230;

a Remington Model 552 Speedmaster .22 caliber rifle, bearing serial number
B1435699;

a Remington Model 7400 30.06 caliber rifle, bearing serial number
8625826;

a Remington Woodmaster Model 742 30.06 caliber rifle, bearing serial
number B7068464;

a Remington 12-gauge shotgun, bearing serial number SM0961 84;

a Remington 870 Express Super Magnum 12-gauge shotgun, bearing serial
number C085521A;

a Remington 12-gauge shotgun, bearing serial number AAE035905A;

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 5of8 Document 1
xliv.

Xlv.

xlvi.

xlvii.

xl viii.

xlix.

I.

hi.

lit.

liit.

liv.

lv.

Ivi.

lvii.

Ivili.

lix.

Ix.

a Ruger P97 (DAO) .45 caliber pistol, bearing serial number 663-46923;

a Ruger Model 10/22 .22 caliber rifle, bearing serial number 252-56078;

a Saiga 7.62x39 rifle, bearing serial number H04192565;

a SAR-I 7.62x39 rifle, bearing serial number S1-07340-99;

a Savage Model 954LS .22 caliber rifle, bearing serial number L161733;

a Savage Model 111 .270 caliber rifle, bearing serial number F645236;

a Sears Ted Williams Model 200 12-gauge shotgun, bearing serial number
58669;

a Smith & Wesson Model CS9 9mm pistol, bearing serial number
BDX1868;

a Smith & Wesson 617 .22 caliber pistol, bearing serial number CFM5125;
a Stoeger 9mm pistol, bearing serial number T6429-09A003214;

an U.S. Revolver Company .38 caliber revolver, bearing serial number
39858;

a Cobray PM11 9mm pistol, bearing serial number 94-0005 130;

a FN Herstal rifle, bearing serial number 37169;

an unknown rifle, bearing serial number GB1106;

an unknown shotgun, bearing serial number 17434;

a Winchester Model 70 .300 Win Mag rifle, bearing serial number
G2229672;

a Winchester 30-30 Win rifle, bearing serial number 5644247;

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 6of8 Document 1
 

Ixi. a Winchester Model 120 12-gauge shotgun, bearing serial number
L2136554;
Ixii. a Winchester Model 1200 12-gauge shotgun, bearing serial number
L1109786;
Ixiii. a Winchester Model 1300 12-gauge shotgun, bearing serial number

2786809.

All in violation of Title 18, United States Code, Sections 922(d)(9) and 924(a)(2).

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 7 of8 Document 1
FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(d)(9) set forth in this Indictment, the defendant Donald J. Neumann shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Section 922(d)(9), including, but not limited to the firearms listed in Count Three of the

Indictment.

   

Dated: JQ ) 0 ~ | g

MATTHEW D.KRUEGER
United States Attorney

Case 2:19-cr-00233-JPS Filed 12/10/19 Page 8of8 Document 1
